ACCEPTED
                                                                                                                   01-15-00617-CV
                                                                                                        FIRST COURT OF APPEALS
                                                                                                                HOUSTON, TEXAS



                                                        DNRBH•Z
                                                          Denton Nava1To Rocha Bernal Hyde & Zech, PC.
                                                         attorneys & counselors at law • rampagelaw.com
                                                                                                              7/24/2015 2:15:48 PM
                                                                                                             CHRISTOPHER PRINE
                                                                                                                            CLERK




                                                                San Antonio I Austin I Rio   FILED     IN Valley
                                                                                                  Grande
                                                                                   1st COURT OF APPEALS
                                                                                          609 I Austin.Texas
                                                            2500W. William Cannon, SuiteHOUSTON,         TEXAS
                                                                                                             78745-5320
                                                                         v 512-279-6431  I F 512-279-6438
                                                                                   7/24/2015 2:15:48 PM
                                                                                   CHRISTOPHER A. PRINE
                                                                                         Clerk
                                            July 24, 2015


Cynthia Martinez Montalvo                       Via Electronic Notification and email
152nd Civil District Court
201 Caroline, Suite 250
P.O. Box 4651
Houston, Texas 77210

Re:    Bob Deuell v. Texas Right to Life Committee, Inc.
       (Cause No. 2014-32179 in the 152nd Judicial District Court of Harris County, Texas)

Dear Ms. Martinez-Montalvo:

        Pursuant to Rule 35 of the Texas Rules of Appellate Procedure, our office is requesting
that you prepare, certify and file with the First Court of Appeals the Reporter's Record with
the transcript of hearing held on July 1, 2015 before the Hon. Judge Schaffer on Defendant's
Motion to Dismiss, and any and all exhibits attached thereto.

        Please contact our office as to the cost for the aforementioned record and our office
will submit payment to you immediately. Should you have any questions or concerns, please
contact our office at (512) 279-6431.

                                                Very truly yours,

                                                Denton Navarro Rocha Bernal Hyde & Zech, P.C.
                                                attorneys & counselors at law • rampagelaw.com




                                               GEORGE E. HYDE
                                               SCOTT M. TSCHIRHART
GEH/SMT/ha
cc:  Christopher A. Prine                                        Electronic Notification
     Clerk of the Court
     First Court of Appeals
     301 Fannin Street
     Houston, Texas 77002-2066



             Serving all of Texas from our San Antonio, Austin and Rio Grande Valley offices
Cynthia Martinez Montalvo
July 24, 2015
21 Page


      James E. "Trey" Trainor, Ill       Electronic Notification
      BEIRNE, MAYNARD & PARSON, L.L.P.
      401 W. 15th Street, Suite 845
      Austin, TX 78701

      Joseph M. Nixon                    Electronic Notification
      N. Terry Adams
      BEIRNE, MAYNARD & PARSON, L.L.P.
      1300 Post Oak Blvd., 25th Floor
      Houston, TX 77056-3000